Case 4:19-cv-00318-DTF Document 1 Filed 06/17/19 Page Vot 7

__V__ FILED ______ LODGED
RECEIVED COPY

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

 

UNITED STATES DISTRICT COURT

for the

District of Arizona

Matthew Francis Lamken

Division

 

BY.

SUN-T-70T9

 

 

 

CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA
DEPUTY

 

 

CV-19-318-TUC-DTF

Case No.

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Mary Stierman, Robyn Falquez, State of Arizona

Jury Trial: (check one)

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

New Nae Ne ee ee Ne ee ee Nene ee ee Nee eee eee” ee”

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

(to be filled in by the Clerk’s Office)

i Yes 1 No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Matthew Francis Lamken

 

1800 E Fry Blvd Apt 23

 

Sierra Vista, Cochise County

 

Arizona, 85635

 

(256) 227-6629

 

Tolastun@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (known). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County

Mary Stierman

 

 

157 N Coronado Suite J

 

Sierra Vista, Cochise County

 

Page of 5

 
Case 4:19-cv-00318-DTF Document1 Filed 06/17/19

1Pro Se i (Rev. 12/16) Complaint for a Civil Case

IL.

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (f known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Basis for Jurisdiction

Arizona, 85635

Page 2 of 7

 

(520) 224-5981

 

 

Robyn Falquez

 

DCS Specialist

 

157 N Coronado Suite J

 

Sierra Vista, Cochise County

 

Arizona, 85635

 

(520) 224-5981

 

 

State of Arizona

 

 

2005 N Central Ave

 

Phoenix, Maricopa County

 

Arizona, 85004

 

(602) 542-5025

 

 

 

 

 

 

 

 

 

What is the basis for federal court jurisdiction? (check all that apply)
A Federal question

C1 Diversity of citizenship

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

Page of 5
Case 4:19-cv-00318-DTF Document1 Filed 06/17/19 Page 3 of 7

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
First Amendment right to privacy and familial relations, Fourth Amendment right to be free from
warrantless search and seizures, Fourteenth Amendment right to due process

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

a.

If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

State of (name)

 

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) >
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a.

If the defendant is an individual

 

 

The defendant, (name) , is acitizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its
principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ,
and has its principal place of business in (name)

 

 

 

 

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page of 5
Case 4:19-cv-00318-DTF Document1 Filed 06/17/19 Page 4 of 7

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

TI.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
Arizona Department of Child Services has embarked on a crusade of:

Investigating malicious claims of child abuse to the point of harassment,

Refusal to investigate malicious reporter or refer to be investigated,

Warrantless seizure of child for interviews on private property without parental permission, exigent
circumstances or a warrant,

Workers investigating cases where they have a obvious bias,

Destruction of evidence that proves no child abuse has occurred

State Workers parking in front of our apartment and then driving off when discovered

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. ;

I am asking for $15,000,000 for the care of my special needs son due to the fact his services will get cut by the
state if I get any settlement, these expenses cover his Medical, Mental, Dental, Vision and Medication along
with Living expenses. $149,000 a year for his services * 50 years = $7,450,000 * 2 (to cover taxes) =
$14,900,000

The Behavior by State Workers has caused me to suffer from severe high blood pressure and forced me to seek
Mental Health counseling.

Page of 5
Case 4:19-cv-00318-DTF Document1 Filed 06/17/19 Page 5 of 7

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Vv.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

June 11" 2019

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

NV oma

Matthew Francis Lamken

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page of 5
Case 4:19-cv-00318-DTF Document1 Filed 06/17/19 Page 6 of 7

Photocopy Dept

From: hr41ca+cvitr3izv25l0@guerrillamail.com
Sent: Wednesday, September 12, 2018 3:03 AM
To: Tolastun@gmail.com

Subject: Read Me

Attachments: 2.PNG

You are not crazy.

file a grievance with the ombudsman and list MS as covering this up.

Show this Picture to the investigator and inform them arrest report and secondary reports are missing along with a
selective editing of the file.

Sent using Guerrillamail.com
Block or report abuse: https://www.guerrillamail.com//abuse/?a=dU54BB4UVro1jwO1%2BXJRcRvK
 

 

syuaWOy
palousep cdg

(Q0LEEPL “Old) MAHLLVIA ‘NSHINYT (Q0LEEPL Cid) MAHLLVIN NAMI
Un | | jnogy

YSSIMW10 ‘THHD ‘sweN Aq payesg
USWIY Sey fl “PEO JUSWWSIE) dd Ul Jeu “adAy WEWO
IY FE:60 “SW SION SLOZ/OL/G0 “818d SION
Id 00:60 SUL WEA SLOZ/OL/GO “Ae wWeag
SANSSI ASM ‘adh SION 9ZL99/G1 “JeyRUSp] a0;

 

cdse 4:19-cv-00318-DTF Document1 Filed 06/17/19 Page 7 of 7

 
